Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
The defendant retains a sum of money in his hands as County *330Treasurer of San Joaquin county, claiming that this sum is due to him as his salary, fixed by the Board of Supervisors, by order, as the compensation for this office. The order fixing this sum as salary was made by the board December 1st, 1856.
The main and only question necessasy to be decided is, whether the board had the power to fix this salary.
The general law allows the Treasurer a percentage on the sums received by him as compensation for official services. This board having only special powers given by the Legislature, finist find some express authority to make this allowance a debt or charge upon the county finances. But so far from any such authority, it is provided (Wood’s Dig. 696) that the Board of Supervisors shall not, for any purpose, contract debts or liabilities except those fixed by or in pursuance of law. The Legislature itself fixed the compensation, which was designed, doubtless, to comprehend the full amount to be paid to the officer; and if the Board of Supervisors could, after this, increase -the compensation in favor of the Treasurer, so it could that of the Clerk and Sheriff, and, perhaps, many other officers. We think the doctrine would be dangerous in practice and not warranted in principle. Having fixed the compensation for these officers itself, it can scarcely be presumed the Legislature meant to give to the Supervisors the same power, and we see in the acts cited, no evidence of such purpose. Judgment affirmed.